DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (US 2009/0160493).
In regard to Claim 1:
	You discloses, in Figure 1, a clock spread spectrum circuit, comprising: 
a control circuit (160), configured to generate a frequency control word (FREQ[j:0]) according to a modulation parameter (161 and 163), wherein the frequency control word changes discretely with time (Paragraph 0025); and 
a signal generation circuit (170), configured to receive the frequency control word (FREQ[j:0]) and generate and output a spread spectrum output signal (SS Clock Signal) that is spectrum-spread according to the frequency control word, wherein the spread spectrum output signal corresponds to the frequency control word (Paragraph 0027).
In regard to Claim 10:
	You discloses, in Figure 1, the clock spread spectrum circuit according to claim 1, wherein a maximum value of the frequency control word and a minimum value of the frequency control word 
In regard to Claim 11:
	You discloses, in Figure 1, an electronic equipment, comprising a clock spread spectrum circuit, wherein the clock spread spectrum circuit comprises: 
a control circuit (160), configured to generate a frequency control word (FREQ[j:0]) according to a modulation parameter (161 and 163), wherein the frequency control word changes discretely with time (Paragraph 0025); and 
a signal generation circuit (170), configured to receive the frequency control word (FREQ[j:0]) and generate and output a spread spectrum output signal (SS Clock Signal) that is spectrum-spread according to the frequency control word, wherein the spread spectrum output signal corresponds to the frequency control word (Paragraph 0027).
In regard to Claim 12:
	You discloses, in Figure 1, a clock spread spectrum method, applied to the a clock spread spectrum circuit according to any one of claims 1-10, wherein the clock spread spectrum circuit comprises: 
a control circuit (160), configured to generate a frequency control word (FREQ[j:0]) according to a modulation parameter (161 and 163), wherein the frequency control word changes discretely with time (Paragraph 0025); and 
a signal generation circuit (170), configured to receive the frequency control word (FREQ[j:0]) and generate and output a spread spectrum output signal (SS Clock Signal) that is spectrum-spread according to the frequency control word, wherein the spread spectrum output signal corresponds to the frequency control word (Paragraph 0027),

generating the frequency control word (FREQ[j:0]) according to the modulation parameter (161 and 163), wherein the frequency control word changes discretely with the time (Paragraph 0025); and 
receiving the frequency control word (FREQ[j:0]), and generating and outputting the spread spectrum output signal (SS Clock Signal) that is spectrum-spread according to the frequency control word, wherein the spread spectrum output signal corresponds to the frequency control word (Paragraph 0027).
Allowable Subject Matter
Claims 2-9 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOHN W POOS/Primary Examiner, Art Unit 2896